Title: From George Washington to Jonathan Trumbull, Sr., 9 July 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir
          Head Quarters New Windsor July 9 1779
        
        I am just honored with Your Excellency’s letter of the 7th. I had the pleasure of writing to you the same day inclosing a letter for General Glover, or Officer commanding his brigade, in which I was so happy as to have anticipated your wishes. In addition to that, Genl Parsons set out yesterday for Connecticut at my request—I was induced to this from a supposition that his knowlege of The Country and the inhabitants would render him useful. It is most probable the enemy’s incursion will be temporary; but as it may be repeated in some other part & as the present season is particularly interesting, it will be agreeable to me that Glovers brigade should halt for a little time in your state at such place as may be thought best calculated to give cover to the part of the country most exposed. I inclose a letter to General Glover for that purpose. With the greatest respect & esteem I have the honor to be Yr Excellency’s Most Obedt serv.
      